                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 KEVIN GOULD,                                          CV 19-00031-M-KLD

              Plaintiff,

       vs.                                                     ORDER

 SGT. KYNETT and BROADWATER
 COUNTY SHERIFF OFFICE/CORONER,

              Defendants.

      This Court issued an Order on February 11, 2020 granting Defendants’

Motion for Judgment on the Pleadings and giving Mr. Gould an opportunity to

amend his claims. (Doc. 23.) The Court found that Mr. Gould had not presented

sufficient factual allegations to establish Monell liability against the County or the

Sheriff for failure to train or supervise Sgt. Kynett in 2018 but that Mr. Gould

might be able to overcome this deficiency by presenting additional facts. Mr.

Gould was given until March 6, 2020 to amend his Complaint to cure the

deficiencies with regard to Broadwater County. He failed to do so.

      ACCORDINGLY, IT IS HEREBY ORDERED THAT this matter is

DISMISSED. The Clerk of Court shall close this matter, enter judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure, and have the docket reflect that

the Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

                                           1
Procedure that any appeal of this decision would not be taken in good faith.

      DATED this 27th day of March, 2020.



                                       /s/ Kathleen L. DeSoto
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge




                                         2
